Action to recover the unpaid balance of the purchase price of real property and for damages for fraud. Order denying defendants’ motion to dismiss the first cause as barred by the Statute of Frauds and because of the pendency of another action, and to dismiss the second cause for insufficiency modified on the law by striking from the ordering paragraph all that follows the word “ denied ” and by adding thereto “as to the first cause of action and granted as to the second cause of action.” As so modified the order is affirmed, with $10 costs and disbursements to appellants. In the light of our determination in Cohen v. Kaskel, Appeal No. 2 (ante, p. 992), decided herewith, there is no other pending action. In the second cause it is alleged that the defendants, by virtue of fraudulent representations induced the plaintiffs to forego reduction of the agreement to writing. No injury has been sustained by the plaintiffs by reason thereof. Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur. [See 281 App. Div. 698.]